Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 7, and 9-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 14, the combination of limitations involving, a transceiver transmits, on each of a plurality of uplink control channels associated respectively with a plurality of downlink shared channels, a respective indicator indicating result of decoding downlink shared channel associated respectively with uplink control channel and a one-bit common indicator, wherein the respective indicator is transmitted before the common indicator is generated, among other claim limitations, are non-obvious over the prior art. 
Regarding claim 11 and 15, the combination of limitations involving, a transceiver receives, on each of a plurality of uplink control channels associated respectively with a plurality of downlink shared channels, a respective indicator indicating result of decoding downlink shared channel associated respectively with uplink control channel and a one-bit common indicator, wherein the common indicator is received after receiving the respective indicator, among other claim limitations, are non-obvious over the prior art.
The closest prior art of record Yang et al. (US 20200052831 A1) teaches  transmitting overall decoding result before sending decoding report in Fig. 9B, but Yang does not teach transmitting respective result before generating and transmitting common result, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416